Response to Arguments
Applicant’s arguments submitted on 8/11/2022 have been fully considered.  

Regarding claims 1-16, 21, 22, 25, and 27, Examiner hereby withdraws the rejections under 35 U.S.C. 103 in response to Applicant’s amendments to independent claim 1.  The closest prior art D’Angelo et al., US 2018/0005395 A1, discloses detecting a user’s head alignment while using a mobile device (see D’Angelo paras. 0006, 0012, and 0025), but does not disclose, nor render obvious the newly added amendments to independent claim 1.

Regarding claims 12-16, Applicant argues that the prior art does not disclose changing applications as a function of electronic device travel.  Examiner respectfully disagrees.  
Previously cited Shimy et al., US 2011/0069940 A1 (hereinafter referred to as “Shimy”), discloses an electronic device (see Shimy Fig. 4, and paras. 0064 and 0065, where “media device 300” comprises “wireless user communications device 406”), comprising: 
one or more sensors identifying at least one authorized user of the electronic device within an environment of the electronic device (see Shimy paras. 0050, 0052, 0102, 0147, and 0148, where “detecting circuitry 307” is “capable of detecting and/or identifying a user or users” using “one or more microphone and/or camera”) and at least one other person within the environment of the electronic device (see Shimy Fig. 8, and paras. 0116, 0117, and 0119, where multiple active users are detected, identified, and tracked); 
a location detector (see Shiny paras. 0118, 0170, and 0174, where information regarding the user’s “home location” and “work location” are detected and stored by the device; also, “longitude/latitude coordinates” and “country” are detected and recorded for a mobile device);
a user interface (see Shimy Figs. 1-4, and paras. 0035, 0057, 0058, and 0186, where a “user may control the control circuitry 304 using user input interface 310”); and 
one or more processors, operable with the user interface and retrieving content previously presented on the user interface of the electronic device with which both the authorized user of the electronic device and the at least one other person previously consumed the content when both the at least one authorized user of the electronic device and the at least one other person were within the environment of the electronic device (see Shimy Fig. 3, and paras. 0049, 0139 and 0140, where “processors” implement “. . . if the two groups of users reunite at a particular device (e.g., the original device or the other device), the content may be provided from substantially the point in the content where the user who made the least progress in the content left off”); 
the one or more processors changing a content presentation on the user interface to repeat presentation of the content upon detecting both the at least one authorized user of the electronic device and the at least one other person are within the environment of the electronic device (see Shimy Figs. 1-4, and paras. 0036, 0046, 0061, 0064, 0065, 0139, and 0140, where the content is displayed on “display 312” of “media device 300”, and content is repeated for users based on their “progress”).
Previously cited Githiru, Titus, "How to Solve Content Not Available in Your Country" https://techweez.com/2018/03/05/solve-content-not-available-country/ (March 5, 2018) (hereinafter referred to as “Githiru”), discloses by a first content delivery application (see Githiru pgs. 2-5, where, for example, users are using delivery applications BBC iPlayer and/or YouTube to view videos); the one or more processors, upon the location detector determining that electronic device has traveled to a location where the first content delivery application with which both the at least one authorized user of the electronic device and the at least one other person consumed the content is unavailable for presentation of the content, selecting a second content delivery application that is different from the first content delivery application; and using the second content delivery application (see Githiru pgs. 2-5, where, for example, it is determined that videos from delivery applications BBC iPlayer and/or YouTube are not available in the users’ country, so then that content is instead accessed using another delivery application, such as a “VPN” website, “proxy website,” and/or “browser extension,” which retrieves the content from Youtube and/or BBC iPlayer and then retransmits the content to the user).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the “VPN” website, “proxy website,” and/or “browser extension” technology of Githiru to access the content of Shiny, based on the location information detected and stored by Shimy, when that content is unavailable in the users’ country, because it is predictable that the users would benefit from the added convenience of being able to finish viewing the content without having to travel great distances to the appropriate country for that content. 
Specifically, Shimy’s disclosure of the detecting and recording of “longitude/latitude coordinates” and “country” for a mobile device at least renders obvious that users would take their mobile devices to different countries.  Githiru’s teaching that different countries have different availability for content, thereby requiring switching applications, further renders obvious Applicant’s concept of changing applications as a function of electronic device travel.  At the time of filing, millions of people have personally experienced international travel and unavailability of content.  Accordingly, this concept is at least rendered obvious by the knowledge of one of ordinary skill in the art and the provided prior art references herein above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 12, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimy et al., US 2011/0069940 A1 (hereinafter referred to as “Shimy”) in view of Githiru, Titus, "How to Solve Content Not Available in Your Country" https://techweez.com/2018/03/05/solve-content-not-available-country/ (March 5, 2018) (hereinafter referred to as “Githiru”).

Regarding claim 12, Shimy discloses an electronic device (see Shimy Fig. 4, and paras. 0064 and 0065, where “media device 300” comprises “wireless user communications device 406”), comprising: 
one or more sensors identifying at least one authorized user of the electronic device within an environment of the electronic device (see Shimy paras. 0050, 0052, 0102, 0147, and 0148, where “detecting circuitry 307” is “capable of detecting and/or identifying a user or users” using “one or more microphone and/or camera”) and at least one other person within the environment of the electronic device (see Shimy Fig. 8, and paras. 0116, 0117, and 0119, where multiple active users are detected, identified, and tracked); 
a location detector (see Shiny paras. 0118, 0170, and 0174, where information regarding the user’s “home location” and “work location” are detected and stored by the device; also, “longitude/latitude coordinates” and “country” are detected and recorded for a mobile device);
a user interface (see Shimy Figs. 1-4, and paras. 0035, 0057, 0058, and 0186, where a “user may control the control circuitry 304 using user input interface 310”); and 
one or more processors, operable with the user interface and retrieving content previously presented on the user interface of the electronic device with which both the authorized user of the electronic device and the at least one other person previously consumed the content when both the at least one authorized user of the electronic device and the at least one other person were within the environment of the electronic device (see Shimy Fig. 3, and paras. 0049, 0139 and 0140, where “processors” implement “. . . if the two groups of users reunite at a particular device (e.g., the original device or the other device), the content may be provided from substantially the point in the content where the user who made the least progress in the content left off”); 
the one or more processors changing a content presentation on the user interface to repeat presentation of the content upon detecting both the at least one authorized user of the electronic device and the at least one other person are within the environment of the electronic device (see Shimy Figs. 1-4, and paras. 0036, 0046, 0061, 0064, 0065, 0139, and 0140, where the content is displayed on “display 312” of “media device 300”, and content is repeated for users based on their “progress”).
Shimy does not explicitly disclose by a first content delivery application; the one or more processors, upon the location detector determining that electronic device has traveled to a location where the first content delivery application with which both the at least one authorized user of the electronic device and the at least one other person consumed the content is unavailable for presentation of the content, selecting a second content delivery application that is different from the first content delivery application; and using the second content delivery application.
However, Githiru discloses by a first content delivery application (see Githiru pgs. 2-5, where, for example, users are using delivery applications BBC iPlayer and/or YouTube to view videos); the one or more processors, upon the location detector determining that electronic device has traveled to a location where the first content delivery application with which both the at least one authorized user of the electronic device and the at least one other person consumed the content is unavailable for presentation of the content, selecting a second content delivery application that is different from the first content delivery application; and using the second content delivery application (see Githiru pgs. 2-5, where, for example, it is determined that videos from delivery applications BBC iPlayer and/or YouTube are not available in the users’ country, so then that content is instead accessed using another delivery application, such as a “VPN” website, “proxy website,” and/or “browser extension,” which retrieves the content from Youtube and/or BBC iPlayer and then retransmits the content to the user).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the “VPN” website, “proxy website,” and/or “browser extension” technology of Githiru to access the content of Shiny, based on the location information detected and stored by Shimy, when that content is unavailable in the users’ country, because it is predictable that the users would benefit from the added convenience of being able to finish viewing the content without having to travel great distances to the appropriate country for that content. 

Regarding claim 15, Shimy does not explicitly disclose the first content delivery application for the content comprising a streaming application and the second content delivery application for the content comprising a web browser.
However, Githru discloses the first content delivery application for the content comprising a streaming application and the second content delivery application for the content comprising a web browser (see Githiru pgs. 2-5, where, for example, it is determined that videos from delivery applications BBC iPlayer and/or YouTube are not available in the users’ country, so then that content is instead accessed using another delivery application, such as a “VPN” website, “proxy website,” and/or “browser extension,” which retrieves the content from Youtube and/or BBC iPlayer and then retransmits the content to the user).

Regarding claim 16, Shimy discloses pausing presentation, of the content previously presented on the user interface of the electronic device with which both the authorized user of the electronic device and the at least one other person previously consumed the content, receiving user input canceling the presentation of the content previously presented on the user interface of the electronic device with which both the authorized user of the electronic device and the at least one other person previously consumed the content, and ceasing presentation, in response to the user input, of the content previously presented on the user interface of the electronic device with which both the authorized user of the electronic device and the at least one other person previously consumed the content (see Shimy Fig. 11 and paras. 0157 and 0158, where users may provide input to the electronic display device to pause or change the content).
Shimy does not explicitly disclose the first content delivery application and the second content delivery application.
However, Githiru discloses the first content delivery application and the second content delivery application (see Githiru pgs. 2-5, where, for example, it is determined that videos from delivery applications BBC iPlayer and/or YouTube are not available in the users’ country, so then that content is instead accessed using another delivery application, such as a “VPN” website, “proxy website,” and/or “browser extension,” which retrieves the content from Youtube and/or BBC iPlayer and then retransmits the content to the user).
It would have been obvious to one of ordinary skill in the art at the time of filing to apply the pause and change content functionality of Shimy to the content delivery applications of Githru, because it is predictable that doing so would improve the functionality and ease of use of those content delivery applications.  It is very predictable that users would want to pause, cancel, and/or change content, because users have done so for decades and therefore expect these functions in content delivery applications.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimy in view of Githru as applied to claim 12 above, and in further view of Lee, US 2013/0174069 A1 (hereinafter referred to as “Lee”).

Regarding claim 13, Shimy does not explicitly disclose the one or more processors changing the content presentation by creating a new folder with shortcuts to the second content delivery application and at least one other application used by the authorized user and the at least one other person, wherein the new folder defines a touchable user actuation target to providing access to short cuts for launching the second content delivery application.
However, Githru discloses changing the content presentation (see Githiru pgs. 2-5, where, for example, it is determined that videos from delivery applications BBC iPlayer and/or YouTube are not available in the users’ country, so then that content is instead accessed using another delivery application, such as a “VPN” website, “proxy website,” and/or “browser extension,” which retrieves the content from Youtube and/or BBC iPlayer and then retransmits the content to the user).
Furthermore, Lee discloses creating a new folder with shortcuts to the second content delivery application and at least one other application used by the authorized user and the at least one other person, wherein the new folder defines a touchable user actuation target to providing access to short cuts for launching the second content delivery application (see Lee Figs. 6 and 7, and paras. 0038-0041, where a new folder is created for the icons of the application programs via touchable user actuation, for example, dragging an icon with a finger to another icon).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the folder creation of Lee to organize the applications of Shimy and Githru, because it is predictable that doing so would improve the efficiency by which users find their desired application by grouping similar and/or related applications in the same newly created folder.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimy in view of Githru as applied to claim 12 above, and in further view of Denney et al., US 2009/0150784 A1 (hereinafter referred to as “Denney”).

Regarding claim 14, Shimy discloses presenting an amount of the content previously presented on the user interface of the electronic device with which both the authorized user of the electronic device and the at least one other person previously consumed the content (see Shimy Fig. 3, and paras. 0049, 0139 and 0140, where “processors” implement “. . . if the two groups of users reunite at a particular device (e.g., the original device or the other device), the content may be provided from substantially the point in the content where the user who made the least progress in the content left off”).
Shimy does not explicitly disclose presenting, with the second content delivery application, between thirty seconds and one minute of the content previously presented on the user interface of the electronic device by the first content delivery application the content to remind of an identity of the content previously presented on the user interface of the electronic device by the first content delivery application.
However, Githru discloses the first content delivery application and the second content delivery application (see Githiru pgs. 2-5, where, for example, it is determined that videos from delivery applications BBC iPlayer and/or YouTube are not available in the users’ country, so then that content is instead accessed using another delivery application, such as a “VPN” website, “proxy website,” and/or “browser extension,” which retrieves the content from Youtube and/or BBC iPlayer and then retransmits the content to the user).
Furthermore, Denny discloses presenting, with the second content delivery application, between thirty seconds and one minute of the content previously presented on the user interface of the electronic device by the first content delivery application the content to remind of an identity of the content previously presented on the user interface of the electronic device by the first content delivery application (see Denny paras. 0026 and 0027, where a video preview is provided where “[o]ne skilled in the art will appreciate that the length of a video preview may vary as necessary” and “. . . for example, the video preview may be a continuous segment for the entire thirty second duration”).
It would have been obvious to one of ordinary skill in the art at the time of filing to display the video preview of Denny while waiting for the electronic display device of Shimy, as modified by Githru, to find the users’ desired temporal location of the previously partially consumed content, because it is predictable that users can use the video preview to confirm that the correct content is indeed the content they both wish to view at this time, thereby permitting them to switch content sooner and reduce time potentially wasted waiting for undesired content.

Allowable Subject Matter
Claim(s) 1-11, 21, 22, 25 and 27 is/are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M MOYER whose telephone number is (571)272-9523. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW M MOYER/             Primary Examiner, Art Unit 2663